Citation Nr: 0115752	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  97-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
manic type, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1969 until 
December 1973 and December 1980 until December 1985.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

The veteran's representative, in an April 2001 written brief, 
presented arguments regarding entitlement to payment of VA 
compensation benefits between May 29, 1986, and January 25, 
1996.  A September 1998 Board decision denied entitlement to 
payment of VA compensation benefits between May 29, 1986, and 
January 25, 1996 and remanded the issue of an increased 
rating for bipolar disorder, manic type.  Therefore, the 
Board shall review only the issue listed on the title page.  


FINDINGS OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include delusional thoughts and irritability; 
without more than moderate to severe impairment in social 
functioning or industrial capability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Codes 9206 (effective prior to November 1996) and 
9432 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO did not consider VCAA, the Board considered 
whether any additional notification or development action was 
required under the VCAA.  The Board also considered whether 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  However, on review of the claims file, the Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under VCAA.

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4.  Essentially, these 
evaluations are based, in large degree, on the impairment 
that current clinical findings objectively show to be the 
result of a service-connected disability.  Service connection 
is in effect for bipolar disorder, manic type, and is 
assigned a 70 percent disability evaluation.  

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Based on VA treatment records, a May 
1986 rating action granted service connection for bipolar 
disorder, assigning a 30 percent disability evaluation 
effective from December 1995.  A July 1996 rating reduced the 
evaluation to 10 percent disabling, effective from January 
1996.  However, a June 1997 rating action reestablished the 
30 percent evaluation, effective from January 1996.  The case 
was remanded in September 1998.  A November 2000 rating 
action increased the disability evaluation to 70 percent 
disabling, effective January 1996.  The matter of the 
assignment of an increased rating for this disability remains 
on appeal before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for psychiatric 
disabilities, effective November 7, 1996.  The application of 
38 C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment, was not affected by this change in the law.  
"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In general, when revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, the regulations are applied only as of the 
effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Board will 
consider the issue of an increased rating prior to 
November 7, 1996, under the old regulations.  Thereafter, the 
evidence will be applied to the rating criteria that are most 
favorable to the veteran. 

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130 (2000).

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(effective prior to November 1996).  

The evidence concerning the veteran's current level of 
disability consists primarily of his written statements, 
personal testimony of the veteran and his spouse, as well as, 
the reports of private and VA treatment records, which 
included psychological testing.  It has not been alleged that 
his disability from bipolar disorder has worsened since the 
most recent VA examination. 

Based on review of the record and consideration of 38 C.F.R. 
§ 4.7, the Board finds that the evidence does not provide a 
basis for a evaluation in excess of 70 percent.  

In regard to industrial impairment, at a March 1996 VA 
examination, the veteran reported that he worked at a 
convenience store.  He had taken computer programming but no 
one would hire him because of his psychiatric history.  He 
reported that when he was not working, he played with son or 
worked on the computer.  On examination, it was noted that he 
was casually groomed and conversed readily.  His speech was 
normal with regard to rate and rhythm.  His thought processes 
and associations were logical and tight.  There was no loose 
associations or confusion.  He was oriented times three and 
there was no gross impairment in memory.  

At his personal hearing held in December 1996, the veteran 
reported that he continued to work at a convenience store 
either as a manager or as a night clerk.  He indicated that 
he never missed work.  

At a May 1997 VA examination, the veteran reported that he 
worked at a factory until a layoff in 1996.  He indicated 
that he was laid off because he was unable to get along with 
his supervisor.  He spent the last years working as a night 
clerk in a convenience store.  He reported that at times he 
would work back to back shifts.  He was frustrated because he 
had not been promoted to a manager's position.  On 
examination, it was reported that he was casually groomed and 
conversed readily.  Some of his speech was pressured.  His 
thought processes and associations were logical and tight.  
There was no loose associations or confusion.  He was 
oriented times three and  there was no gross impairment in 
memory.  However, there was evidence of delusions that 
centered on grandiosity and religion.

Of record, is a September 1999 statement of the veteran's 
attending VA nurse/therapist.  The nurse indicated that the 
veteran had been followed at the mental health clinic since 
1996.  She had treated the veteran since 1996.  The examiner 
reported the veteran's service and medical history, as well 
as his current condition.  In reporting his employment, she 
noted that the veteran usually worked the night shift because 
he could work alone and the fact that few people would work 
in those types of jobs.  She indicated that she pointed out 
to the veteran, the high likelihood of him being robbed in 
that type of job, but the veteran felt that God protected 
him.  In summarizing, she indicated that the veteran's 
thinking continued to be bizarre, hyper-religious, grandiose 
and delusional including paranoid.  She concluded that the 
veteran managed to keep this from being evident to only a few 
people due to his social and employment isolation. 

At a VA examination in March 2000, the veteran reported that 
he had been working the previous two years at a company that 
shipped aircraft parts.  On examination, the veteran was 
casually groomed and was accompanied by his spouse.  He wore 
sunglasses throughout the interview.  The thought processes 
were logical and tight.  There was no gross impairment in 
memory and he was oriented in all spheres.   

In regard to social abilities, the March 1996 VA examination 
report shows that the veteran had been married for 16 years 
and indicated that he loved his spouse very much.  He 
reported his medical and employment history.  He indicated 
that he was raised in a religious environment and he was high 
on life.  He reported that he had a great deal off sexual 
energy and denied spending money foolishly.  He had one to 
two drinks of alcohol a night.  The examiner noted that the 
predominant mood was one of irritation and his affect was 
appropriate to content.  His insight was limited but his 
judgment was adequate.  There was no hallucinations reported 
or delusional material noted.  

At the December 1996 personal hearing, the veteran's spouse 
described some of the difficulties that she was confronted 
with on a daily basis due to the veteran's disability 
including medical bills and the veteran's behavior.

On VA examination in May 1997, the veteran reported that he 
was stuck in fast speed.  He spread the word of Jesus whether 
people want to hear it or not.  He also believed he could 
hear people subconscious.  When he was not working he spent 
time on the Internet.  He reportedly had over 200 relatives 
whom he was close to and visited regularly.  He indicated 
that he did not have any friends because he did not have time 
to keep up with them.  The predominant mood was mild 
irritation and his affect was appropriate to content.  

VA outpatient records dated between 1998 and 1999 show that 
the veteran did report impairment in relationships.  An April 
1999 examination report shows that the examiner described the 
veteran as very rigid and concrete in his thinking.  He was 
mistrustful and suspicious.  The veteran reported frequent 
conflicts with his spouse.  The examiner reported that his 
thinking was delusional and bizarre.  The veteran did not 
share his thinking with people because of his mistrust.  He 
was hyper-religious and believed God had given him special 
powers and protection from harm.  He had a constricted bland 
affect.  His mood was slightly impaired and his insight was 
considered poor to fair.  He denied any suicidal or homicidal 
ideation.  There were no audio-visual hallucinations.  

The September 1999 statement of the veteran's attending 
psychiatric nurse indicated that the veteran believed he was 
special and was able to talk with animals.  He reported that 
he was able to communicate with his son as an infant before 
he was able to talk.  The television and radio talked to him.  
He knew questions before people actually asked him.  He 
further believed that people talked on a different levels and 
if he listened he could sometime hear what they are saying.  
He felt that his head was energized and it often felt like it 
would glow.  The VA nurse reported that the veteran had been 
encouraged to take additional medication to help his thought 
processes.  However, he refused because he could see nothing 
wrong in his thought processes.  He admitted to only taking 
Lithium, in order to appease his spouse.  He also indicated 
that he would talk to Jesus more and his thoughts raced more 
when he did not take his medication.  

The VA examiner in March 2000 reported that it was difficult 
to elicit specific examples of symptoms that could be 
associated with bipolar disorder.  Although the veteran 
reported that he was on a constant high and was being 
penalized for his beliefs in religion, he denied 
hypersexuality, going without sleep or episodes of spending 
excessive amounts of money.  During the examination the 
veteran did not display significant anxiety, dysphoria or 
euphoria, but he did appear somewhat irritable.  None of this 
was directed toward the examiner.  His affect was generally 
appropriate to content.  The veteran's insight appeared to be 
quite limited and his judgment appeared to be adequate.   

Both the VA examining psychologist and his VA therapist have 
assigned global assessment of functioning (GAF) scores that 
range from 35 to 50.  The VA outpatient records that date 
between 1998 and 1999 show that the nurse/therapist reported 
GAF scores that ranged from 35 to 40.  In the September 1999 
statement she indicated that the veteran's GAF score was 36 
for the previous year and half that she had treated him.  The 
VA psychologist who examined the veteran in 1996, 1997, and 
2000 indicated that the veteran's GAF was 50 at the May 1997 
VA examination and 45 at the March 2000 VA examination.  The 
VA psychologist in March 2000 noted that it was difficult to 
reconcile the different reported GAFs.  It was noted that the 
attending therapist found the veteran to have severe to 
profound impairment.  The VA psychologist noted that although 
the veteran was able to hold a job, his spouse had been a 
considerable stabilizing factor.  In terms of his social 
interactions, the veteran was clearly impaired.  In a May 
2000 addendum, the VA psychologist indicated that it was 
difficult to state with any degree of certainty the GAF score 
during the time period between 1997 and 2000.  However, it 
was fair to state that the veteran's GAF scores had 
fluctuated between 35 and 45 during this time period.  

A GAF score between 41 and 50 is indicative of some serious 
impairment (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Whereas a GAF of 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition) at 44-
47.  A 70 percent disability rating reflects the existence of 
severe psychiatric symptoms.

Although the reported findings are consistent with a 70 
percent evaluation, the Board does not find manifestations 
that are indicative of a higher evaluation.  In this case, 
the VA examination report did not note any impairment in 
memory, let alone evidence of memory loss that was so 
significant that the veteran forgot the names of close 
relatives, his own occupation or name.  There was no evidence 
of gross impairment in communication; persistent 
hallucinations; grossly inappropriate behavior; or persistent 
danger of hurting himself or others.  While there is reported 
evidence of delusional material and irritability, it is not 
shown that these manifestations have led to an inability to 
perform any occupational tasks.  There was no reported 
inability to perform activities of daily living.  He appeared 
to be able to function independently, appropriately, and 
effectively.  He was well oriented, rather than disoriented.  
Moreover, the assigned GAF scores were not supportive of a 
conclusion that a higher evaluation is warranted.  Still 
further, a 70 percent evaluation takes into consideration 
increased symptoms during periods of significant stress.  

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  The Board notes 
that the VA examiner indicated that the veteran reported 
signs and symptoms consistent with bipolar disorder.  
However, review of the record discloses no probative evidence 
that the veteran's service-connected bipolar disorder is 
productive of more than severe impairment, as defined by the 
criteria cited above.  Therefore, the Board finds that 
application of the old diagnostic criteria would not help the 
veteran in obtaining a higher rating for his service-
connected psychiatric disability.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9206 (effective prior to 1996).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
In regards to industrial impairment, as noted above, the 
veteran is working full time and, he has not produced any 
objective evidence from his place of employment implicating 
his service-connected disability.  Moreover, a review of the 
claims file does not show that this service-connected 
disorder has resulted in hospitalization recently.  Although 
the veteran is receiving continuing care, the records show 
that it is on an outpatient basis.  As discussed above, the 
medical evidence reveals that no more than a 70 percent 
disability evaluation is in order for the veteran's PTSD.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

An increased rating for bipolar disorder, manic is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

